ORDER

PER CURIAM.
Kelvin E. Purnell (Defendant) appeals from the judgment upon his convictions by a jury for assault of a law enforcement officer in the second degree, in violation of Section 565.082, RSMo 2000,1 and armed criminal action, in violation of Section 571.015, for which Defendant was sentenced to concurrent terms of seven years and fifteen years imprisonment, respectively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.